ORDER

PER CURIAM.
Bobby McCuley (“Defendant”) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of assault in the second degree, domestic assault in the first degree, two counts of armed criminal action and unlawful use of a weapon. Defendant contends that the trial court erred in: (1) submitting armed criminal action because assault in the second degree requires a mental state of “reckless” and armed criminal action requires a mental state of “purposefully or knowingly;” (2) accepting the jury’s guilty verdicts for assault in the second degree and unlawful use of a weapon because unlawful use of a weapon is a lesser-included offense of second degree assault; (3) denying Defendant’s motion for a mistrial based on a prospective juror’s comments during voire dire; and (4) sentencing Defendant to five years imprisonment for unlawful use of a weapon where the legislature amended Section 558.011, reducing the maximum punishment or penalty from five years to foui' years.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).